Citation Nr: 0615698	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  05-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cold injury of the lower extremities, claimed as peripheral 
neuropathy with recurrent left foot ulcer.

2.  Entitlement to an evaluation in excess of 10 percent for 
dermatophytosis of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.H and C.S, children of the veteran 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to an 
evaluation in excess of 10 percent for dermatophytosis 
affecting the feet and which denied a claim of entitlement to 
service connection for peripheral neuropathy, lower 
extremities, with recurrent foot ulcer, claimed as due to 
cold injury (frostbite).  The veteran timely disagreed with 
the adverse decisions in November 2003.  After the RO issued 
a statement of the case (SOC) in February 2005, the veteran's 
timely substantive appeal was submitted in early April 2005.

After reviewing the evidence and contentions of record, the 
Board finds that the claims on appeal are more accurately 
described as stated on the title page of this decision.

Pursuant to a May 2006 motion and the Board's grant of that 
motion in May 2006, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).

The veteran requested a videoconference Board hearing.  The 
requested videoconference Board hearing was conducted in May 
2005, with the veteran sitting in Des Moines, Iowa, before 
the undersigned Veterans Law Judge.  




FINDINGS OF FACT

1.  Service medical records dated in March 1951 and April 
1951 are consistent with the veteran's contention that 
conditions were cold during that time period, and those 
service medical records establish that the veteran was seen 
in the dispensary.

2.  The March 1951 and April 1951 treatment notes do not 
establish that the veteran was treated for a cold injury to 
the feet, but are not inconsistent with that possibility.

3.  The buddy statements submitted by the veteran are 
credible, and are both new and material to reopen the claim 
of entitlement to service connection for a cold injury to the 
feet.

4.  Resolving doubt in the veteran's favor, he incurred a 
cold injury of the feet during service in 1951.

5.  In a May 2005 hearing before the undersigned Veterans Law 
Judge, and prior to the promulgation of a decision in the 
appeal, the veteran withdrew his appeal concerning his claim 
for an evaluation in excess of 10 percent for dermatophytosis 
of the feet.  


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
request to reopen the claim of entitlement to service 
connection for a cold injury, claimed as peripheral 
neuropathy with recurrent left foot ulcer, is reopened.  
38 U.S.C.A. § 7105 (West 2002).  

2.  Resolving doubt in the veteran's favor, a cold injury of 
the feet was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).

3.  The criteria for withdrawal by the appellant of the 
substantive appeal of denial of an evaluation in excess of 10 
percent for dermatophytosis of the feet have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a cold injury to his 
feet in service.  The appellant has requested to withdraw the 
claim for an evaluation in excess of 10 percent for 
dermatophytosis of the feet.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

As the decision below regarding the claim of entitlement to 
service connection for a cold injury is entirely favorable to 
the veteran, further discussion of the VCAA as to that claim 
is not required.  The provisions of the VCAA are not 
applicable to the withdrawal of the claim for an evaluation 
in excess of 10 percent for dermatophytosis of the feet, 
since that withdrawal is based on the law.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

1.  Request to reopen claim for service connection for a cold 
injury to the feet 

The veteran's claim for service connection for frost bite of 
the feet was denied in August 1958, although it is not clear 
whether the veteran learned of that denial until 1981, when 
he sought an increased evaluation in excess of 10 percent, on 
the basis of a disorder secondary to frostbite.  

In any event, the claim for service connection for a cold 
injury to the feet has been previously denied, and the Board 
may not adjudicate a claim of entitlement to service 
connection for a cold injury unless the veteran has submitted 
new and material evidence to reopen the claim.  The Board 
notes that the veteran was not notified by the RO that he 
should submit new and material evidence, but, as the decision 
herein is favorable to the veteran, the veteran was not 
prejudiced by that lack of information.  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  The definition of material evidence in effect when 
the veteran submitted his April 2003 request to reopen his 
claim for service connection for a cold injury to the feet 
requires that the newly submitted evidence relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2005).

For the limited purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Under the standard in effect when the 
veteran submitted his claim, new and material evidence means 
evidence not previously received which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In this case, the veteran has submitted five buddy statements 
to support his claim that he sustained an injury to his feet 
in March 1951 and April 1951.  This evidence is new, in that 
it was not previously of record.  This additional evidence is 
relevant to the merits of the claim for service connection, 
in that the previous denial was based on the lack of evidence 
in the service medical records that the veteran sustained an 
injury to his feet during that time.  Since the buddy 
statements address an unestablished fact, and were not 
previously submitted, those statements are new and material.  

New and material evidence to reopen the claim of entitlement 
to service connection for a cold injury to the feet has been 
submitted, and the claim is reopened.  Development having 
been conducted, the Board will consider the claim of 
entitlement to service connection for a cold injury of the 
feet on the merits.  

Law and regulations applicable to claims for service 
connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132, 1137.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  
However, a cold injury is not a disease defined by statute or 
regulation as chronic.  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Facts

The veteran's service medical records show that he sought 
medical treatment in March 1951.  If there is a notation in 
the initial treatment note as to what disease was being 
treated, that notation is illegible.  The first March 1951 
treatment note shows that the veteran's body temperature was 
99.6 degrees.  Sulfa, "ETH" (possibly erythromycin), and 
another medication, possibly "Bella mix," were prescribed.  
The veteran was again seen in late March, but the notation 
consists only of the veteran's temperature.  A notation in 
early April 1951 shows that the veteran was "treated," but no 
additional information is provided.  Two days later, still in 
early April 1951, the veteran's temperature was noted.  A few 
days later, in mid-April 1951, the veteran's temperature was 
again noted and there is a notation that he was "treated for 
cold and [illegible]."  The illegible portion of the 
notation consists of two capital letters, possibly "G.I." 
(gastrointestinal), "I.I.," (infectious illness), T.T. 
(tetanus toxoid), or F.F. (frozen feet).  However, there is 
no other information to suggest that the veteran was treated 
for a GI complaint or required tetanus toxoid. 

The veteran was treated for dermatophytosis pedis and callous 
formation in September 1952, October 1952, and November 1952.  
A September 1952 treatment note reflects that diagnoses of 
dermatophytosis of the feet, onychomycosis of the great toe 
nails, and hyperhidrosis were assigned.  The veteran was to 
soak his feet once daily in potassium permanganate (KMnO4) 
solution, paint his feet with two percent gentian violet, and 
to use an iodine and coal-tar preparation for his toenails.  
A restricted physical profile was assigned.  In October 1952, 
it was noted that the soles of the veteran's feet and his 
heels were macerated and white due to "much hyperhidrosis."  
In November 1952, the veteran's feet were improved.  However, 
the veteran was to continue soaking his feet with potassium 
permanganate, change socks twice daily and was to be given an 
L-1 profile.  The veteran's February 1953 separation 
examination is entirely negative for any abnormality. 

No post-service medical evidence is available until 1958, 
approximately 5 years after the veteran's service discharge.  
He was hospitalized at the Houston, Texas VA Medical Center 
in July 1958 following a motor vehicle accident.  These 
records establish that the veteran worked as a truck driver, 
and resided in Houston.

In August 1958, the veteran sought service connection for 
frostbite of both feet.  He stated that he worked on details 
in snow in low quarter civilian shoes and that he was seen in 
the dispensary at Fort Leonard Wood in March 1951 and in 
October 1951 for frostbite of the feet.

On VA examination conducted in November 1958, the veteran 
complained of inability to wear regular work shoes because 
his feet perspired severely.  He reported that during 
wintertime, his feet became remarkably cold and he had to 
wear heavy socks.  There was scaling and blanching on the 
medial aspect of each heel and discoloration over the dorsum 
and lateral aspect of each foot.  The examiner noted callous 
formation.  There was interdigital maceration, thickening and 
onychomycosis of the toenails bilaterally.  The feet were 
cool to the touch and somewhat wet.  The veteran's feet 
became pallorous when elevated, with color returning slowly 
when in a dependent position.  The examiner concluded that 
the veteran had residuals of frostbite of both feet.

In a December 1958 rating decision, service connection was 
granted for dermatophytosis of both feet, evaluated as 10 
percent disabling.

In January 1964, the veteran sought an increased evaluation 
for his service-connected foot disability.  The veteran 
reported that he had incurred frozen feet in March 1951 while 
at Fort Leonard Wood, Missouri.  The veteran's feet were warm 
and excessively moist, especially over the heels, where 
maceration due to excessive moisture was noted.  The examiner 
concluded that redness and laceration of the heels was due to 
excessive perspiration and assigned diagnoses of 
onychomycosis of the toe nails and hyperhidrosis.  There was 
also mottled, brownish pigmentation of the dorsum of both 
feet beginning at the base of the toes extending 
approximately to the level of the ankle joints.  There was 
moderately marked blanching of the skin of the toes of both 
feet when the feet were elevated.  The examiner concluded 
that the veteran had residuals of frostbite of both feet. 

A September 2003 report of VA examination discloses that the 
examiner concluded that the symptoms that the veteran 
described during his military experience were not typical of 
frostbite and were more typical of acute and chronic fungal 
infections of the lower extremities.  The examiner noted that 
painting the feet with potassium permanganate was an old 
treatment for fungus of the feet.  The examiner concluded 
that it was less than likely that the veteran received 
significant cold exposure that would have precipitated the 
peripheral neuropathy now present.

At the April 2004 VA examination, the veteran reported 
sustaining a cold injury at Fort Leonard Wood, Missouri in 
1951.  He stated that there was snow and the temperature was 
below freezing.  The veteran denied cold injury after service 
while working as a truck driver.  The examiner noted the 1952 
treatment records related to dermatophytosis, and noted that 
those records include no documentation of a cold injury.  The 
examiner discussed the 1958 opinion that the veteran had 
frostbite of the feet and the 1964 report indicating that 
there were residuals following frostbite of both feet.  The 
examiner concluded that, since there was no documentation in 
service of a cold injury, it would be speculative to make a 
determination as to whether or not the veteran's current 
peripheral neuropathy, peripheral vascular disease, 
osteomyelitis, and ulcers of the feet were related to a cold 
injury in service.  The examiner did opine that it was at 
least as likely as not that those disorders resulted from a 
cold injury.

The veteran was again afforded VA examination in April 2005.  
This examiner noted that the veteran was initially given a 10 
percent disability evaluation following his claim of frozen 
feet.  The examiner noted that the veteran had reported 
decreased sensation in his feet since leaving the service.  
He concluded that this was more likely than not due to cold 
injury, given that there was no other etiology, since the 
veteran was not diabetic.  The reviewer concluded that it was 
more likely than not that the veteran's osteomyelitis and 
resulting amputation were secondary to the service-connected 
condition.

In April 2005, the veteran submitted a newspaper article from 
March 1951 listing the names of 14 individuals who were being 
inducted that month.  Five individuals named in that list 
submitted statements in which they identified themselves as 
fellow former service members who were in basic training with 
the veteran at Fort Leonard Wood, Missouri, in March 1951.  
Each of those individuals stated that the weather was cold 
and there was snow on the ground during the initial weeks of 
their basic training.  Some of the statements noted that the 
veteran, who was a large person, had to begin basic training 
in civilian shoes because his shoes had to be ordered.  Each 
statement indicated that the veteran injured his feet during 
basic training, and they recalled that he was allowed to ride 
on the trucks because of his foot injury.

Analysis

A VA examiner indicated, in an April 2004 report, that it 
would be speculative to conclude that the veteran incurred a 
cold injury to the feet in service.  However, that examiner 
did not discuss the veteran's 1951 service medical records, 
but only discussed the 1952 service medical records, which 
are more legible.  Service medical records dated in March 
1951 and April 1951 are consistent with the veteran's 
contention that conditions were cold during that time period, 
and those service medical records establish that the veteran 
was seen in the dispensary.  

In contrast, the examiner who conducted an April 2005 VA 
examination appears to have assumed that the veteran did 
incur a cold injury of the feet in service, although it is 
not clear how the examiner reached that conclusion.  

While the March 1951 and April 1951 treatment notes do not 
establish that the veteran was treated for a cold injury to 
the feet, those records are not inconsistent with that 
possibility.  In particular, the treatment records do not 
clearly reflect what the veteran was treated for during that 
period, although the context of the records, including a 
notation that the veteran received antibiotics, that his body 
temperature was checked, and that the word "cold" appears, 
suggests that the veteran was treated for a common cold.  
However, the records are somewhat unclear as to what else the 
veteran was treated for, although the notations clearly 
suggest that the veteran was treated for at least one other 
condition as well.

The veteran has, subsequent to the September 2003 VA 
examination, submitted five buddy statements.  Those 
statements indicate that the veteran sustained an injury to 
the feet in March 1951 and April 1951, and explain why the 
fellow former service members were aware of the veteran's 
foot injury.  The buddy statements are submitted by five 
diverse individuals who are not related to the veteran.  The 
buddy statements are credible.  

These lay statements do not establish what injury the veteran 
sustained.  However, the report of VA examination conducted 
in August 1958 provides an opinion that the veteran has 
residuals of a cold injury to the feet.  The examination 
report essentially indicates that the veteran's statement 
that he sustained that cold injury during service is 
credible, since the veteran was unlikely to sustain such an 
injury in his post-service employment as a truck driver, or 
while living in Texas.

Some of the evidence of record is unfavorable to the 
veteran's claim.  In particular, the examiner who conducted a 
September 2003 VA examination concluded that the veteran's 
report of his injuries in service was not consistent with a 
cold injury.  

The Board notes that the veteran's statements as to the 
incurrence of his injury have been consistent from the time 
he raised that claim five years post-service through the time 
of his videoconference testimony before the Board.  

Resolving doubt as to the interpretation of the service 
medical records in the veteran's favor, and accepting the 
facts as stated in the buddy statements, the Board finds that 
the evidence to warrant a grant of service connection for a 
cold injury to the feet is at least in equipoise.  The claim 
is granted.

2.  Withdrawal of appeal for increased evaluation for 
dermatophytosis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.

At the May 2005 videoconference hearing before the 
undersigned, the veteran testified that he wishes to withdraw 
from appellate review the issue pertaining to an evaluation 
in excess of 10 percent for dermatophytosis of the feet.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.

ORDER

The claim of entitlement to service connection for a cold 
injury to the feet is granted.

The claim of entitlement to an evaluation in excess of 10 
percent for dermatophytosis of the feet is dismissed.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


